Respondents have appealed from an order of the Special Term of the Supreme Court affirming the report of a referee reducing the relator’s 1938 assessment upon property owned by him in the city of Albany from $14,600 to $10,000 for overvaluation and fourteen per cent for inequality by stipulation, making the final assessed value $8,600. The lot is sixty feet wide front and rear and one hundred and forty feet deep. The house thereon is approximately thirty-six feet wide and thirty-four feet deep. It is a one-family, two-story frame and brick veneer building. The house is of modem structure. Two expert witnesses were examined, one for relator and one for respondents. Relator’s expert testified that he valued the premises at $9,200 and that such premises had a rental value of eighty-five dollars per month. The expert for respondents testified the value of the property is $15,700. The premises were purchased in 1932 for $16,000. As a part of the purchase price relator took them subject to two mortgages, one of $9,000, and the second of $2,400. Later relator purchased this second mortgage at a reduced price. The referee found the full value of the premises to be $10,000. The parties stipulated the inequality at fourteen per cent. The referee, therefore, recommended a reduction to $8,600. There is credible evidence in the record that this property depreciated in value between 1932 and 1938 approximately thirty-seven per cent. The evidence sustains the findings made by the referee and the Special Term. Judgment and order affirmed, with costs. Hill, P. J., Crapser and Heffernan, JJ., concur; Sehenek and Foster, JJ., dissent.